Goodrich, P. J.
(concurring):
I concur in the first ground of reversal stated in the opinion of Mi’i Justice Willard Bartlett, but as there is to be a new trial it seems to me proper to refer to the exclusion of Dr. Castlebury’s testimony, which, in my opinion, was just as much error as the exclusion of Dr. Chamberlain’s testimony. The statement of the plaintiff to Dr. Castlebury was requisite only to the commencement of any treatment whatever- It did not relate to the-method of the treatment. I regard the words “ enable him to act in that capacity ” ■ as relating to acting one way or another in professional treatment, not to the matter of acting as a physician at all. (People v. Koerner, 154 N. Y. 355, 366.)
The hospital record is a matter between the physician and the hospital. So far as the evidence discloses, there is no necessity for this record to be made by the attending physician. It is true that it was in Dr. Castlebury’s handwriting, but, for aught that appears, it might have been made by the superintendent. Dr. Castlebuly says, “It is always the custom to get a full history of the case at the time they are received, hovv the accident was received, as soon as the patient is admitted’ in the hospital.”
The witness, without objection, testified that the plaintiff “ stated to' me how it happened.” The question “ what did he say ?” evidently referred only'to the manner in which the accident happened. *209It did not call upon Mm “ to disclose any information ” wliich was ¡necessary to professional treatment by the physician. I think the ■exclusion was error. The objection was not pointed against a disclosure of information relating to professional treatment.
Judgment and order reversed and new trial granted, costs to -abide the event.